Order of the Supreme Court, Westchester County, dated October 13, 1966, affirmed, with $10 costs and disbursements. The defendant’s time to answer is extended until 20 days after entry of the order hereon. Since the motion to dismiss the amended complaint was addressed to the entire complaint, and since the Special Term correctly held the third cause of action sufficient, the motion was properly denied in its entirety (Altman v. Altman, 15 A D 2d 546; Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79, 84; Stoehrer v. Sattler, 18 A D 2d 683). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.